The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 0009, 0013, and 0017 each use the word pattern “a reflective index” which has a typographical error and should be corrected to “a refractive index”.  Appropriate corrections are required.

Claim Objections
Claims 1 – 13 are objected to because of the following informalities:  
Claim 1 recites the limitation “covering the core on the lower clad layer” which refers to the core layer defined by the preceding portion of the claim and has a typographical error/omission. For the purposes of this Action, each instance of the limitation is interpreted as “covering the core layer on the lower clad layer”. 
Claims 3, 7, and 13 each recite the limitation “a reflective index” which has a typographical error. For the purposes of this Action, each instance of the limitation is interpreted as “a refractive index”. 
Claims 4 and 7 each recite the limitation “has birefringence property” which has a typographical error/omission. For the purposes of this Action, each instance of the limitation is interpreted as “has a birefringence property”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldring et al (US 2012/0301069 A1).
Regarding claim 1, Goldring discloses (Figs. 1a – 1c; Abstract; para. 0068 – 0008) a light modulation device 10 (“an optical switch 10” at para. 0033) comprising: 
a substrate 105 (Si; Fig. 1a; para. 0069); 
a lower clad layer 103 (SiO2; Fig. 1a; para. 0069) disposed on the substrate 105; 
a core layer 102 (Si; Fig. 1a; para. 0069) disposed on the lower clad layer 103 to extend in a first direction (perpendicular to the plane of 1a; in the plane of Fig. 1c) which is parallel to a top surface of the substrate 105; and 
an upper clad layer 104 (SiO2; Fig. 1a; para. 0069) covering the core 102 on the lower clad layer 103, 
wherein the core layer 102 comprises: 
a waveguide layer (a rib shaped layered made of Si) extending in the first direction (Figs. 1a and 1c); and 
photonic crystal structures 112 (holes identified as 112 in Fig. 1b; para. 0072 and 0081) disposed in the waveguide layer 102 (“a typical circular hole defect embedded in a waveguide structure” at para. 0081) and periodically arranged along the first direction (with a pitch P1, as shown in Figs. 1b and 1c).  
Regarding claim 2, Goldring teaches (upper portion of Fig. 2a; Fig. 8b; para. 0081) that each of the photonic crystal structures 112 can comprise a hole vertically penetrating the waveguide (Si) layer 102.  
Regarding claim 3, Goldring teaches (upper portion of Fig. 2a; Fig. 8b; para. 0081) that the photonic crystal structures 112 comprise photonic crystal patterns (with a pitch P1, as shown in Figs. 1b and 1c), wherein the photonic crystal patterns comprise a material (SiO2; Fig. 8b; para. 0081) having a refractive index different from (lower than) that of a material (Si) the waveguide layer 102.  
Regarding claim 5, Goldring teaches (upper portion of Fig. 2a; Fig. 8b; para. 0081) that the light modulation device further comprises a modulating electrode 108 on the upper clad layer 104 (Fig. 1a; “On top of the resonator, a gate electrode 108 separated from the silicon layer 102 by an oxide buffer 104 is implemented” at para. 0069).  
Regarding claim 6, Goldring expressly teaches that a refractive index of the core layer 102 varies by applying an electrical signal (voltage) to the modulating electrode 108 (“… when an external voltage is applied to the capacitor structure the free carrier concentration in the waveguide layer is controlled, enabling a modulation of the resonator's refractive index” in the Abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Finlayson et al (US 8,611,534 B2) in view of Young et al (US 2020/0209656 A1).
Regarding claim 1, Finlayson discloses (Figs. 2 – 6; Abstract; 7:19 – 12:14) a light modulation device 20 (“waveguide polarization modulator (20)” in the Abstract) comprising (see annotated Figure below which comprises Fig. 2 of Finlayson): 
a substrate 14 (8:10 – 24); 
a lower clad layer 8 disposed on the substrate 14 (8:10 – 24); 
a core layer 4 disposed on the lower clad layer 8 to extend in a first direction (a longitudinal direction which is perpendicular to the plane of Fig. 2) which is parallel to a top surface of the substrate 2 (8:10 – 24); and 
an upper clad layer 6 (8:10 – 24) covering the core layer 4 on the lower clad layer 8, 
wherein the core layer 4 comprises: 
a waveguide layer extending in the first direction (“… a deep-etched waveguide having a waveguide core 4 arranged between a first cladding layer 6 and a second cladding layer 8, the device being supported on a substrate 14” at 8:15 – 17).
Finlayson does not teach that the core layer 4 can further comprise photonic crystal structures disposed in the waveguide layer and periodically arranged along the first direction. However, Young discloses (Figs. 1 and 5; para. 0088 – 0105) a light modulation device 5 (“a polarisation rotator 5” at para. 0079 which is the same modulator type (polarization rotation/modulation) as that in Finlayson and uses modulating electrodes 34,35; para. 0020 – 0022, 0083, 0103, 0137, especially 0138, and 0152) comprising (with reference to Fig. 5): 
a core layer 18,32,10 disposed on a substrate 16 (shown in Fig. 4; para. 0175; “The material that fills the regions between the dielectric columns of the photonic crystal, and the waveguide, may be the same material, for ease of manufacture when making an integrated chip including a polarisation rotator as described below, and/or for improved optical performance” at para. 0136), wherein the core layer 18,32,10 comprises: 
a waveguide layer 32,18 extending in a first direction X (the horizontal direction in Fig. 5); and 
10photonic crystal structures 10 disposed in the waveguide layer 32,18 and periodically arranged along the first direction X (Fig. 5; “The polarisation rotator unit comprises a photonic crystal consisting of a regular array of cylindrical dielectric rods 10 of common radius and separated neighbour-to-neighbour by a common separation defined by the lattice constant (`a`) of the photonic crystal structure.” at para. 0134, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the core layer in Finlayson can further comprise, in accordance with the teachings of Young, photonic crystal structures disposed in the waveguide layer and periodically arranged along the first direction. The motivation for using photonic crystal structures is that they can enable a waveguide core with reduced transverse sizes (which are determined by locations of the photonic crystal structures and line defects W1, W2, W3, etc; para. 0007, 0099 and 0124 of Young) compared to conventional waveguides (without photonic crystal structures, as in Figs. 2, 3, and 6 of Finlayson), reduce a gap between electrodes (electrodes 34,35 in Fig. 5 of Young directly correspond to electrodes 24,24,26,28 in Fig. 6 of Finlayson), and thereby reduce the required driving/modulating voltage (an inverse relationship of the driving voltage on the inter-electrode gap is stated at para. 0140 of Young).
A light modulation device (polarization modulator/rotator) of the Finlayson – Young combination is illustrated in Figure A below which is produced by adding photonic crystal structures taught by Young to the core layer 4 of the modulator 20 in Fig. 2 of Finlayson.


    PNG
    media_image1.png
    845
    1077
    media_image1.png
    Greyscale

Figure A. 	A light modulation device (polarization modulator/rotator) of the Finlayson – Young combination.

In light of the foregoing analysis, the Finlayson – Young combination teaches expressly or renders obvious all of the recited limitations
Regarding claim 2, the Finlayson – Young combination considers that each of the photonic crystal structures 10 (as identified in Young) can comprise a hole vertically penetrating the waveguide layer 18,32 (as seen in a cross-section in Fig. 4; holes are shown in Fig. 17; “if the photonic crystal comprises a lattice of holes in a dielectric slab” at para. 0008; “The photonic crystal may comprise a lattice of dielectric rods, or may comprise a dielectric slab comprising an array of holes” at para. 0009 of Young).  
Regarding claim 3, the Finlayson – Young combination considers that the photonic crystal structures 10 comprise photonic crystal patterns (as seen in Fig. 5 of Young; also Figure A above), wherein the photonic crystal patterns comprise a material having a refractive index different from (e.g., higher than) that of the waveguide layer (“An optically transparent material (optionally a field-induced birefringence material) 18 fills the photonic crystal lattice structure, occupying the voids between dielectric columns 10. The refractive index of the optically transparent material is significantly less than the refractive index of the dielectric columns 10 of the photonic crystal lattice. This ensures a strong refractive index contrast between the dielectric columns and the optically transparent material, within the photonic crystal” at para. 0101; also para. 0091, 0095, and 0200 of Young).  
Regarding claim 4, the Finlayson – Young combination considers that the core layer 18,32,10 (as identified in Fig. 5 of Young) has a birefringence property in second and third directions (Y and Z) that are perpendicular to each other, wherein each of the second and third direction is perpendicular to the first direction (X) (“An optically transparent material 18 occupies the space between dielectric rods 10 of the photonic crystal of the polariser unit, other than the volume of the single-mode waveguide therein. The optically transparent material may be itself a birefringent material. The material that fills the regions between the dielectric columns of the photonic crystal, and the waveguide, may be the same material, for ease of manufacture when making an integrated chip including a polarisation rotator as described below, and/or for improved optical performance” at para. 0136 of Young, emphasis added).  
Regarding claim 5, the Finlayson – Young combination considers that the light modulation device further comprises a modulating electrode 22,24 on the upper clad layer 6 (electrodes 22,24 in Figs. 2, 3, and 6 of Finlayson correspond to electrodes 34,35 in Fig. 5 of Young; also Figure A above).  
Regarding claim 6, the Finlayson – Young combination considers that a refractive index of the core layer, refractive indexes of the lower clad layer and the upper clad layer, or refractive indexes of the core layer, the lower clad layer, and the upper clad layer varies by applying an electrical signal to the modulating electrode (“the electrodes are adapted in use to provide an electric field having field components in two substantially perpendicular directions within the waveguide core so as modulate the refractive index thereof such that electromagnetic radiation propagating through the core is converted from a first polarisation state to a second polarisation state” at 4:19 – 24 of Finlayson; “field-induced birefringence material or field-induced variable index (refractive index) material within optical waveguide structures” at para. 0032 of Young).  
Regarding claim 7, the teachings of Finlayson and Young combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1 and 3 – 5. Specifically, the Finlayson – Young combination considers a light modulation device (a polarization rotator/modulator, as taught by both Finlayson and Young) comprising: 
a waveguide layer (identified as layer 4 in Fig. 2 of Finlayson and corresponding to layer 32,28,10 in Fig. 5 of Young) buried in a clad layer 6,8 and extending in a first (longitudinal) direction; 
photonic crystal structures 10 (as identified in Fig. 5 of Young) disposed in the waveguide layer 32,28,10; and 
an electrode (electrodes 22,24 in Figs. 2, 3, and 6 of Finlayson correspond to electrodes 34,35 in Fig. 5 of Young) disposed on a top surface of the clad layer (its portion 6) on the waveguide layer 4 (as seen in Fig. 2 of Finlayson), 
wherein the photonic crystal structures 10 have a refractive index different from that of the waveguide layer (as detailed above for claim 3), and 
the waveguide layer 32,28,10 has a birefringence property in second and third directions that are perpendicular to each other, wherein each of the second and third directions is perpendicular to the first direction (as detailed above for claim 4).  
Regarding claim 8, the Finlayson – Young combination considers that the photonic crystal structures 10 are periodically arranged along the first direction X (as shown in Fig. 5 of Young).  
Regarding claims 9 – 11, the Finlayson – Young combination considers that a first refractive index of the core layer varies by applying an electrical signal to the electrode (“the electrodes are adapted in use to provide an electric field having field components in two substantially perpendicular directions within the waveguide core so as modulate the refractive index thereof such that electromagnetic radiation propagating through the core is converted from a first polarisation state to a second polarisation state” at 4:19 – 24 of Finlayson). 
Figures 2 and 6 of Finlayson illustrate a well-known fact that an optical field of a waveguide mode (oval identified as “Light”) extends into the lower clad 8 and the upper clad layer 6 and, hence, “senses/feels” their refractive indices. Thus, the Finlayson – Young combination generally renders obvious that a second refractive index of either clad layer may or may not vary with the electrical signal to the electrode, as suitable/workable design choices that each could enable a polarization modulation of the modulation device (in combination with a core layer material that is formed of either a passive material or an electro (or thermo)-optically modulated material).
Alternatively or additionally, the Examiner takes official notice that a clad layer(s) formed of an electro (or thermo)-optically modulated material is well-known in the art of optical waveguide modulators. Such a clad layer material would be an obvious material choice to a person of ordinary skill in the art and would either contribute to a polarization modulation of the core layer or solely provide/enable a polarization modulation for the modulation device (for a passive core layer material).  
Regarding claims 12 and 13, the Finlayson – Young combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 2 and 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0096835 A1
US 7,965,436 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896